DETAILED ACTION
This action is responsive to claims filed 28 December 2020.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10-12, 15-17, 19, 21, 23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 2018/0020442, previously made of record).

Re Claim 1, a first embodiment of Nair discloses a method of wireless communication performed by a remote user equipment (UE), comprising: 
communicating with a network entity via a relay UE (Fig. 4 and ¶ 68 disclose a relay device (Rel) acting on behalf of a remote device (Rem) to facilitate communication between the Rem and a network device (BS); Fig. 5 and ¶ 71 disclose communication amongst a remote UE/device (Rem), Rel and network node (BS)) using one or more radio resource control (RRC) messages (Fig. 5 and ¶ 76 disclose Rem responding to an RRC message with Lan RRC Connection Request Complete message comprising an Attach request) that are encapsulated in a dedicated sidelink signaling message (Ibid. discloses a PC5 message as encapsulating the RRC Connection Request Complete message) directed to the relay UE (Ibid. discloses the PC5 message as sent to Rel for a normal direct connection - via a PC5 side link – also see ¶¶ 65 and 85);
receiving, from the network entity via the one or more RRC messages (in light of ¶ 120 of the present application’s Specification – this limitation appears to encompass a network entity sending an RRC message to a relay including a transparent container for the remote UE and the relay UE including the transparent container in a message to the remote UE — Fig. 5 cont. and ¶¶ 84-85 disclose the BS forwarding an Authentication Request from an MME to the Rel, which then forwards the Authentication Request to Rem), a configuration (Fig. 5 and ¶ 85-86 disclose Rem receiving the Authentication request from which Rem derives and calculates various parameters: a indexed random number (RANDi), an indexed authentication parameter (AUTNi), an authentication response parameter/value (RES), a non-access stratum (NAS) integrity key (IK), a NAS ciphering key (CK) and a secret key derived from successful Authentication and Key Agreement (AKA) authentication protocol run (KASME) based on RANDi and AUTNi) for a sidelink unicast link (¶ 76 discloses this embodiment as for “a normal direct connection”) between the remote UE and the relay UE (¶¶ 73 and 76 disclose wherein the connection is direct between Rem and Rel and indirect between Rem and BS through Rel); and
configuring the sidelink unicast link (Fig. 5 and ¶¶ 86-87 disclose Rem deriving the authentication parameters/values from the received Authentication Request and responding to Rel with a ‘User Authentication Response’ including a response value (RES) provided that authentication is successful; and ¶¶ 88-90 disclose Rel and BS forwarding the response to an MME to complete authentication for the connections between Rem, Rel and BS) based at least in part on the received configuration (¶ 86-87 disclose Rem deriving RES from the received Authentication Request (i.e., the received configuration) and providing RES in its response provided that authentication is successful at Rem).
The first embodiment of Nair may not explicitly disclose:
wherein the received configuration is an access stratum configuration.
However, a second embodiment of Nair discloses an analogous received configuration as an access stratum configuration (Fig. 6 and ¶¶ 101-103 disclose the BS initiating a UE context based on UE capability information and deriving authentication parameters for Rem, including: a user-plane encryption key (kupenc), a user-plane integrity key (kupint), an RRC encryption key (kRRCenc), and an RRC integrity key (kRRCint), commanding Rel and Rem to initiate security between them and establish an Access Stratum (AS), which is received by Rel and forwarded to Rem; and ¶ 106 discloses the disclosed process as resulting in a secure connection between Rem and BS through Rel such that Rel cannot decode message addressed to BS from Rem).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Nair to modify the first embodiment of Nair in order to establish an access stratum. One would have been motivated to do this, because establishment of such an access stratum secures communication between a Rem a BS through a Rel so that Rem may have a secure connection to the network even if its connection to the network is indirect (Nair ¶ 106).

Re Claim 6, Nair discloses the method of claim 1.
The first embodiment of Nair further discloses: 
performing communications via the sidelink unicast link (Fig. 4 and ¶ 70 disclose the Rel acting as a relay between Rem and the BS).

Re Claim 7, Nair discloses the method of claim 6.
The first embodiment of Nair discloses wherein the communications are unicast communications (¶ 76 discloses this embodiment as for “a normal direct connection”).

Re Claim 8, Nair discloses the method of claim 1.
The first embodiment of Nair discloses wherein the sidelink unicast link is a PC5-RRC connection (Fig. 5 and ¶ 75 disclose Rel forwarding RRC Connection Setup to Rem over PC5).

Re Claim 10, Nair discloses the method of claim 1.
The first embodiment of Nair may not explicitly disclose wherein the access stratum configuration includes at least one of a radio bearer configuration information element for one or more sidelink interface radio bearers of the sidelink unicast link, a discontinuous reception (DRX) configuration information element, or a resource allocation information element.
However, the second embodiment of Nair discloses wherein the access stratum configuration includes at least one of a radio bearer configuration information element for one or more sidelink interface radio bearers of the sidelink unicast link, a discontinuous reception (DRX) configuration information element, or a resource allocation information element (Fig. 6 and ¶ 102 disclose the BS using a newly-assigned Cell Radio Network Temporary Identifier (CRNTI-R) to include a MAC-I in the message for the AS Security Mode Command toward Rem via Rel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Nair to modify the first embodiment of Nair in order to establish an access stratum. One would have been motivated to do this, because establishment of such an access stratum secures communication between a Rem a BS through a Rel so that Rem may have a secure connection to the network even if its connection to the network is indirect (Nair ¶ 106).

Re Claim 11, Nair discloses the method of claim 10.
The first embodiment of Nair discloses wherein the access stratum configuration is received in a sidelink interface configuration information element in an RRC reconfiguration message (Fig. 5 and ¶¶ 76 and 85 describes Rem providing an RRC Connection Request Complete message and then receiving an Authentication Request message; and ¶ 86 discloses Rem updating its configuration based on the Authentication Request as reasoned above – thus, the Authentication Request message functions as an RRC reconfiguration message).

Re Claim 12, a first embodiment of Nair discloses a method of wireless communication performed by a relay user equipment (UE) (Figs. 4, 5 and ¶¶ 68 and 71 disclose a system comprising a relay UE (Rel), a remote UE (Rem) and network node (BS)), comprising: 
establishing a sidelink unicast link with a remote UE using one or more sidelink signaling messages (Fig. 5 and ¶¶ 71-76 disclose Rem and Rel setting up a direct connection – i.e., a PC5 side link in view of ¶ 85 – exchanging PC5 Discovery messages, PC5 RRC Connection Setup message including a newly-assigned Cell Radio Network Temporary Identifier (CRNTI-R) and PC5 RRC Connection Request Complete and Attach Request including an International Mobile Subscriber Identity (IMSI) – these messages functioning as one or more sidelink signaling messages); 
relaying a communication, received from the remote UE on a unicast sidelink interface, using one or more radio resource control (RRC) messages that are encapsulated in a sidelink signaling message (Fig. 5 and ¶ 77 disclose Rel forwarding the RRC Connection Request Complete + Attach Request from Rem to BS); 
receiving, from a network entity via an RRC message (in light of ¶ 120 of the present application’s Specification – this limitation appears to encompass a network entity sending an RRC message to a relay including a transparent container for the remote UE and the relay UE including the transparent container in a message to the remote UE — Fig. 5 cont. and ¶¶ 84-85 disclose the BS forwarding an Authentication Request from an MME to the Rel, which then forwards the Authentication Request to Rem), a configuration (Fig. 5 and ¶ 85-86 disclose Rem receiving the Authentication request from which Rem derives and calculates various parameters: a indexed random number (RANDi), an indexed authentication parameter (AUTNi), an authentication response parameter/value (RES), a non-access stratum (NAS) integrity key (IK), a NAS ciphering key (CK) and a secret key derived from successful Authentication and Key Agreement (AKA) authentication protocol run (KASME) based on RANDi and AUTNi) for a unicast sidelink interface (¶ 76 discloses this embodiment as for “a normal direct connection”) between the remote UE and the relay UE (Ibid.); and 
modifying the sidelink unicast link between the UE and the relay UE (Fig. 5 and ¶¶ 86-87 disclose Rem deriving the authentication parameters/values from the received Authentication Request and responding to Rel with a ‘User Authentication Response’ including a response value (RES) provided that authentication is successful; and ¶¶ 88-90 disclose Rel and BS forwarding the response to an MME to complete authentication for the connections between Rem, Rel and BS) based at least in part on the received configuration (¶ 86-87 disclose Rem deriving RES from the received Authentication Request (i.e., the received configuration) and providing RES in its response provided that authentication is successful at Rem).
The first embodiment of Nair may not explicitly disclose wherein the relay UE is an access stratum configuration.
However, a second embodiment of Nair discloses the relay UE receiving an access stratum configuration (Fig. 6 and ¶¶ 101-103 disclose the BS initiating a UE context based on UE capability information and deriving authentication parameters for Rem, including: a user-plane encryption key (kupenc), a user-plane integrity key (kupint), an RRC encryption key (kRRCenc), and an RRC integrity key (kRRCint), commanding Rel and Rem to initiate security between them and establish an Access Stratum (AS), which is received by Rel and forwarded to Rem; and ¶ 106 discloses the disclosed process as resulting in a secure connection between Rem and BS through Rel such that Rel cannot decode message addressed to BS from Rem).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Nair to modify the first embodiment of Nair in order to establish an access stratum. One would have been motivated to do this, because establishment of such an access stratum secures communication between a Rem a BS through a Rel so that Rem may have a secure connection to the network even if its connection to the network is indirect (Nair ¶ 106).

Re Claim 15, Nair discloses the method of claim 12.
The first embodiment of Nair may not explicitly disclose wherein the access stratum configuration includes at least one of a radio bearer configuration information element for the sidelink unicast link, a discontinuous reception (DRX) configuration information element, or a resource allocation information element.
However, the second embodiment of Nair discloses wherein the access stratum configuration includes at least one of a radio bearer configuration information element for the sidelink unicast link, a discontinuous reception (DRX) configuration information element, or a resource allocation information element (Fig. 6 and ¶ 102 disclose the BS using a newly-assigned Cell Radio Network Temporary Identifier (CRNTI-R) to include a MAC-I in the message for the AS Security Mode Command toward Rem via Rel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Nair to modify the first embodiment of Nair in order to establish an access stratum. One would have been motivated to do this, because establishment of such an access stratum secures communication between a Rem a BS through a Rel so that Rem may have a secure connection to the network even if its connection to the network is indirect (Nair ¶ 106).

Re Claim 16, Nair discloses the method of claim 12.
The first embodiment of Nair discloses wherein the access stratum configuration is received in a sidelink interface configuration information element in an RRC reconfiguration message (Fig. 5 and ¶¶ 76 and 85 describes Rem providing an RRC Connection Request Complete message and then receiving an Authentication Request message; and ¶ 86 discloses Rem updating its configuration based on the Authentication Request as reasoned above – thus, the Authentication Request message functions as an RRC reconfiguration message).

Re Claim 17, a first embodiment of Nair discloses a method of wireless communication performed by a network entity, comprising: 
communicating with a remote user equipment (UE) via a relay UE using one or more radio resource control (RRC) messages (Fig. 5 and ¶¶ 71-77 disclose a remote device (Rem), relay device (Rel) and network device (BS) forming a system to relay messages between the BS and Rem through a Rel by exchanging various RRC messages), wherein the one or more RRC messages include a configuration for one or more sidelink interface radio bearers between the relay UE and the remote UE (Fig. 5 and ¶¶ 86-87 disclose Rem deriving the authentication parameters/values from the received Authentication Request and responding to Rel with a ‘User Authentication Response’ including a response value (RES) provided that authentication is successful; ¶¶ 88-90 disclose Rel and BS forwarding the response to an MME to complete authentication for the connections between Rem, Rel and BS; ¶ 86-87 disclose Rem deriving RES from the received Authentication Request (i.e., the received configuration) and providing RES in its response provided that authentication is successful at Rem); and 
receiving a communication from the remote UE via the relay UE based at least in part on the access stratum configuration (Ibid.).
The first embodiment of Nair may not explicitly disclose:
RRC messages that are encapsulated in a dedicated sidelink signaling message directed to the relay UE (although ¶¶ 71-77, 84-85 and 88 disclose Rel forwarding messages between Rem and BS according to CNTRIs assigned by the BS to Rel and Rem – perhaps implying encapsulation in view of Fig. 4 and ¶ 69); 
wherein the configuration is an access stratum configuration.
However, a second embodiment of Nair discloses:
RRC messages that are encapsulated in a dedicated sidelink signaling message directed to the relay UE (Fig. 6 and ¶ 103 disclose Rel as acting as a transparent pipe on behalf of Rem); 
wherein the one or more RRC messages include an access stratum configuration for one or more sidelink interface radio bearers between the relay UE and the remote UE (Fig. 6 and ¶¶ 101-103 disclose the BS initiating a UE context based on UE capability information and deriving authentication parameters for Rem, including: a user-plane encryption key (kupenc), a user-plane integrity key (kupint), an RRC encryption key (kRRCenc), and an RRC integrity key (kRRCint), commanding Rel and Rem to initiate security between them and establish an Access Stratum (AS), which is received by Rel and forwarded to Rem; and ¶ 106 discloses the disclosed process as resulting in a secure connection between Rem and BS through Rel such that Rel cannot decode message addressed to BS from Rem); and 
receiving a communication from the remote UE via the relay UE based at least in part on the access stratum configuration (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Nair to modify the first embodiment of Nair in order to establish an access stratum. One would have been motivated to do this, because establishment of such an access stratum secures communication between a Rem a BS through a Rel so that Rem may have a secure connection to the network even if its connection to the network is indirect (Nair ¶ 106).

Re Claim 19, Nair discloses the method of claim 17.
The first embodiment of Nair discloses wherein the one or more sidelink interface radio bearers are for a sidelink unicast link between the remote UE and the relay UE (¶ 72 discloses setting up a RC5 connection between Rel and Rem for communication between Rem and BS).

Re Claim 21, Nair discloses the method of claim 17.
The first embodiment of Nair discloses wherein the configuration is a ProSe Sidelink link configuration (¶ 61 discloses background information that appears to apply to all embodiments disclosed in Nair wherein the terms “side channel” and “side link” are defined as referring to a ProSe PC5 interface) transmitted using signaling (¶ 71 disclose implementing initial attach and authentication of Rem including signaling between Rem, Rel and BS).
The first embodiment of Nair may not explicitly disclose:
wherein the configuration is an access stratum configuration; and 
wherein the signaling is access stratum signaling.
However, in analogous art, the second embodiment of Nair discloses:
wherein the configuration is an access stratum configuration (¶ 91 discloses establishing AS security for Rem; ¶ 92 discloses messaging via PC5; ¶¶ 101-102 discloses the BS selecting security integrity and encryption algorithms for Rem, deriving various keys for Rem and directing an AS Security Mode Command toward Rem via Rel further including a MAC-I parameter in the message, sending the message using CRNTI-R); and 
wherein the signaling is access stratum signaling (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Nair to modify the first embodiment of Nair in order to establish an access stratum. One would have been motivated to do this, because establishment of such an access stratum secures communication between a Rem a BS through a Rel so that Rem may have a secure connection to the network even if its connection to the network is indirect (Nair ¶ 106).

Re Claims 23 and 28-30, though of varying scope, the limitations of claims 23 and 28-30 are substantially similar or identical to those of claims 1 and 6-8, and are rejected under the same reasoning.

Claims 2-3, 18, 20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claims 1, 12, 17 or 23 above, and further in view of Sharma et al. (GB 2548374, previously made of record, hereinafter Sharma).

Re Claim 2, Nair discloses the method of claim 1.
Nair may not explicitly disclose wherein the dedicated sidelink signaling message is transmitted without sidelink interface security protection.
However, in analogous art, Sharma discloses wherein a dedicated sidelink signaling message is transmitted without sidelink interface security protection (Fig. 1 and p. 20 l. 31 – p. 21 l. 4 disclose several options for achieving security of transmissions over a PC5 sidelink connection wherein one of the options entails applying no specific security on PC5 communications; and Fig. 5, p. 22 l. 16 – p. 27 l. 27 provide further detail on how this particular option is carried out).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sharma to modify Nair in order to apply no specific security for PC5 communications when establishing an access stratum. One would have been motivated to do this, because security can be provided by other protocols, such as LTE instead, because LTE already provides security to ensure communications are not decrypted by an intervening device between two end points of communication (Sharma p. 21 ll. 1-3 and 10-26).

Re Claim 3, Nair discloses the method of claim 1.
Nair may not explicitly disclose wherein the dedicated sidelink signaling message is transmitted with sidelink interface security protection, and wherein the sidelink interface security protection is configured prior to relaying.
However, in analogous art, Sharma discloses wherein a dedicated sidelink signaling message is transmitted with sidelink interface security protection (p. 20 31-32, p. 21 ll. 5-8 disclose providing PC5 security and LTE security between BS and Rem), and wherein the sidelink interface security protection is configured prior to relaying (Fig. 7 and p. 27 l. 29 – p. 28 l. 32 disclose the BS providing encryption keys to Rel and Rem for use in securing communications over the PC5 sidelink between Rel and Rem prior to PC5 communication between Rel and Rem).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sharma to modify Nair in order to apply specific security for PC5 communications when establishing an access stratum. One would have been motivated to do this, because security and packet handling can be simplified by providing specific security between Rel and Rem (Sharma p. 21 ll. 10-26 and p. 28 ll. 26-32).

Re Claim 18, Nair discloses the method of claim 17.
Nair may not explicitly disclose wherein the one or more sidelink interface radio bearers comprise one or more signaling radio bearers or one or more data radio bearers for an access stratum connection between the remote UE and the relay UE.
However, in analogous art, Sharma discloses wherein the one or more sidelink interface radio bearers comprise one or more signaling radio bearers or one or more data radio bearers for an access stratum connection between the remote UE and the relay UE (Fig. 1 and p. 20 l. 31 – p. 21 l. 4 disclose several options for achieving security of transmissions over a PC5 sidelink connection wherein one of the options entails applying no specific security on PC5 communications; and Fig. 5, p. 22 l. 16 – p. 27 l. 27 provide further detail on how this particular option is carried out).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sharma to modify Nair in order to apply no specific security for PC5 communications when establishing an access stratum. One would have been motivated to do this, because security can be provided by other protocols, such as LTE instead, because LTE already provides security to ensure communications are not decrypted by an intervening device between two end points of communication (Sharma p. 21 ll. 1-3 and 10-26).

Re Claim 20, Nair discloses the method of claim 17.
Nair may not explicitly disclose wherein the access stratum configuration indicates an update to a sidelink unicast link between the UE and the relay UE.
However, in analogous art, Sharma discloses wherein the access stratum configuration indicates an update to a sidelink unicast link between the UE and the relay UE (Fig. 5 and p. 25 l. 26 – p. 26 l. 6 disclose BS changing the CRNTI ID).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sharma to modify Nair in order to update configuration settings for a sidelink unicast link by a BS. One would have been motivated to do this, because resources used for sidelink may need to be changed in order to accommodate the (Sharma p. 21 ll. 1-3 and 10-26).

Re Claims 24-25, though of varying scope, the limitations of claims 24-25 are substantially similar or identical to those of claims 2-3, and are rejected under the same reasoning.

Claim 4, 13-14, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claims 1, 12, 17 or 23 above, and further in view of Kim et al. (US 2020/0100088, hereinafter Kim).

Re Claim 4, Nair discloses the method of claim 1.
Nair may not explicitly disclose wherein the dedicated sidelink signaling message comprises a message associated with a sidelink signaling protocol (PC5-S) entity or a sidelink radio resource control (PC5-RRC) entity.
However, in analogous art, Kim discloses wherein the dedicated sidelink signaling message comprises a message associated with a sidelink signaling protocol (PC5-S) entity or a sidelink radio resource control (PC5-RRC) entity (¶ 171 discloses Kim’s disclosure as addressing an FS-REAR study item for as/symmetric uplink/downlink connection through PC5; ¶¶ 177-185 disclose a PC5 signaling protocol procedure requiring Direct Link authentication (such as a procedure analogous to that disclosed in Nair) between a Rem, a ProSe UE-to-network relay UE (analogous to Nair’s Rel) and the network (analogous to Nair’s BS) – in view of ¶ 317 “Direct Link Authentication” is also referred to as “Direct Security Mode Control Procedure” and further disclosed in ¶¶ 318-374, wherein signaling in the Direct Security Mode Control Procedure appears to follow PC5 Signaling protocol – see ¶¶ 359, 361 and Table 7 at ¶ 374 – thus, the entities involved in the procedure (e.g., Rem and Rel) are understood as PC5-S protocol entities to which the various messages for authentication/security are directed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kim to modify Nair in order to use messages associated with PC5-S entities in PC5 authentication/security procedures. One would have been motivated to do this, because one would have been motivated to follow existing industry standards and attempt to apply potential standards being studied (Kim ¶¶ 168-171).

Re Claim 13, Nair discloses the method of claim 12, further comprising: 
receiving, from the network entity, a radio resource control (RRC) reconfiguration message (Fig. 5, ¶¶ 76 and 84-85 describes Rem providing an RRC Connection Request Complete message and then receiving an Authentication Request message sent by the BS through the Rel as part of the Rel’s relaying function; and ¶ 86 discloses Rem updating its configuration based on the Authentication Request as reasoned above – thus, the Authentication Request message functions as an RRC reconfiguration message) directed to the remote UE (¶ 84 discloses the BS forwarding the Authentication Request using the CRNTI-R allocated for the Rem) that is encapsulated in a transparent container (Fig. 6 and ¶ 103 disclose Rel behaving as a transparent layer-2 pipe on behalf of Rem, which is well known in the art to be accomplished with transparent containers); and 
providing the RRC reconfiguration message in the transparent container to the remote UE (Ibid.).
Nair may not explicitly disclose: 
wherein the RRC reconfiguration message is provided in a sidelink interface signaling protocol message directed to the remote UE or in a sidelink interface access stratum protocol message directed to the remote UE.
However, in analogous art, Kim discloses:
wherein the RRC reconfiguration message is provided in a sidelink interface signaling protocol message directed to the remote UE or in a sidelink interface access stratum protocol message directed to the remote UE (¶ 171 discloses Kim’s disclosure as addressing an FS-REAR study item for as/symmetric uplink/downlink connection through PC5; ¶¶ 177-185 disclose a PC5 signaling protocol procedure requiring Direct Link authentication (such as a procedure analogous to that disclosed in Nair) between a Rem, a ProSe UE-to-network relay UE (analogous to Nair’s Rel) and the network (analogous to Nair’s BS) – in view of ¶ 317 “Direct Link Authentication” is also referred to as “Direct Security Mode Control Procedure” and further disclosed in ¶¶ 318-374, wherein signaling in the Direct Security Mode Control Procedure appears to follow PC5 Signaling protocol – see ¶¶ 359, 361 and Table 7 at ¶ 374 – thus, the entities involved in the procedure (e.g., Rem and Rel) are understood as PC5-S protocol entities to which the various messages for authentication/security are directed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kim to modify Nair in order to use messages associated with PC5-S entities in PC5 authentication/security procedures. One would have been motivated to do this, because one would have been motivated to follow existing industry standards and attempt to apply potential standards being studied (Kim ¶¶ 168-171).

Re Claim 14, Nair discloses the method of claim 12.
Nair may not explicitly disclose wherein the remote UE is associated with a sidelink signaling protocol entity (PC5-S) and a sidelink access stratum protocol entity (PC5- RRC).
However, in analogous art, Kim discloses wherein the remote UE is associated with a sidelink signaling protocol entity (PC5-S) and a sidelink access stratum protocol entity (PC5- RRC) (¶ 171 discloses Kim’s disclosure as addressing an FS-REAR study item for as/symmetric uplink/downlink connection through PC5; ¶¶ 177-185 disclose a PC5 signaling protocol procedure requiring Direct Link authentication (such as a procedure analogous to that disclosed in Nair) between a Rem, a ProSe UE-to-network relay UE (analogous to Nair’s Rel) and the network (analogous to Nair’s BS) – in view of ¶ 317 “Direct Link Authentication” is also referred to as “Direct Security Mode Control Procedure” and further disclosed in ¶¶ 318-374, wherein signaling in the Direct Security Mode Control Procedure appears to follow PC5 Signaling protocol – see ¶¶ 359, 361 and Table 7 at ¶ 374 – thus, the entities involved in the procedure (e.g., Rem and Rel) are understood as PC5-S protocol entities to which the various messages for authentication/security are directed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kim to modify Nair in order to use messages associated with PC5-S entities in PC5 authentication/security procedures. One would have been motivated to do this, because one would have been motivated to follow existing industry standards and attempt to apply potential standards being studied (Kim ¶¶ 168-171).

Re Claim 22, Nair discloses the method of claim 17.
Nair discloses wherein the one or more RRC messages include an RRC reconfiguration message directed to the remote UE (Fig. 5 and ¶¶ 76 and 85 describes Rem providing an RRC Connection Request Complete message and then receiving an Authentication Request message; and ¶ 86 discloses Rem updating its configuration based on the Authentication Request as reasoned above – thus, the Authentication Request message functions as an RRC reconfiguration message) that is encapsulated in a transparent container (Fig. 6 and ¶ 103 disclose Rel as acting as a transparent pipe on behalf of Rem), and wherein the RRC reconfiguration message is provided in the transparent container to the remote UE (Fig. 6 and ¶ 103 disclose Rel as acting as a transparent pipe on behalf of Rem).
Nair may not explicitly disclose wherein the RRC reconfiguration message is provided in the transparent container to the remote UE in a sidelink interface signaling protocol message directed to the remote UE or in a sidelink interface access stratum protocol message directed to the remote UE.
However, in analogous art, Kim discloses wherein the RRC reconfiguration message is provided in the transparent container to the remote UE in a sidelink interface signaling protocol message directed to the remote UE or in a sidelink interface access stratum protocol message directed to the remote UE (¶ 171 discloses Kim’s disclosure as addressing an FS-REAR study item for as/symmetric uplink/downlink connection through PC5; ¶¶ 177-185 disclose a PC5 signaling protocol procedure requiring Direct Link authentication (such as a procedure analogous to that disclosed in Nair) between a Rem, a ProSe UE-to-network relay UE (analogous to Nair’s Rel) and the network (analogous to Nair’s BS) – in view of ¶ 317 “Direct Link Authentication” is also referred to as “Direct Security Mode Control Procedure” and further disclosed in ¶¶ 318-374, wherein signaling in the Direct Security Mode Control Procedure appears to follow PC5 Signaling protocol – see ¶¶ 359, 361 and Table 7 at ¶ 374 – thus, the entities involved in the procedure (e.g., Rem and Rel) are understood as PC5-S protocol entities to which the various messages for authentication/security are directed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kim to modify Nair in order to use messages associated with PC5-S entities in PC5 authentication/security procedures. One would have been motivated to do this, because one would have been motivated to follow existing industry standards and attempt to apply potential standards being studied (Kim ¶¶ 168-171).

Re Claim 26, though of a different scope, the limitations of claim 26 are substantially similar or identical to those of claim 4, and is rejected under the same reasoning. 

Claims 5, 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claims 1 or 23 above, and further in view of Fan et al. (US 2021/0345356, hereinafter Fan).

Re Claim 5, Nair discloses the method of claim 1.
Nair may not explicitly disclose wherein configuring the sidelink unicast link further comprises: 
configuring one or more sidelink interface radio bearers in accordance with the access stratum configuration, wherein the one or more sidelink interface radio bearers comprise one or more signaling radio bearers or one or more data radio bearers for a unicast access stratum connection between the remote UE and the relay UE.
However, in analogous art, Fan discloses wherein configuring the sidelink unicast link further comprises: 
configuring one or more sidelink interface radio bearers in accordance with the access stratum configuration, wherein the one or more sidelink interface radio bearers comprise one or more signaling radio bearers or one or more data radio bearers for a unicast access stratum connection between the remote UE and the relay UE (Fig. 3 and ¶ 177 discloses a second communication apparatus (UE2)’s access stratum (AS) obtaining first configuration information and establishing a sidelink (SL)-data radio band (DRB) of a first unicast connection with a first communication apparatus (UE1) – thus, the first configuration is within the scope of the claimed AS configuration; Fig. 13 and ¶ 310-314 disclose the AS obtaining an L2 ID for the SL-DRB and updating UE2’s L2 ID accordingly – thus, the SL-DRB is configured according to the AS configuration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fan to modify Nair in order to configure an SL-DRB according to an AS configuration of the remote UE for a unicast connection with a relay UE. One would have been motivated to do this, because providing such updates may help improve flexibility of such a system (Fan ¶¶ 3-4).

Re Claim 9, Nair discloses the method of claim 1.
Nair discloses Rel as behaving as a transparent layer-2 pipe on behalf of Rem (Fig. 6, ¶ 103), but may not explicitly disclose wherein the dedicated sidelink signaling message is directed to the relay UE based at least in part on a Layer 2 identifier of the relay UE.
However, in analogous art, Fan discloses wherein the dedicated sidelink signaling message is directed to the relay UE based at least in part on a Layer 2 identifier of the relay UE (Fig. 3 and ¶ 177 discloses a second communication apparatus (UE2)’s access stratum (AS) obtaining first configuration information and establishing a sidelink (SL)-data radio band (DRB) of a first unicast connection with a first communication apparatus (UE1) – thus, the first configuration is within the scope of the claimed AS configuration; Fig. 13 and ¶ 310-314 disclose the AS obtaining an L2 ID for the SL-DRB and updating UE2’s L2 ID accordingly – thus, the SL-DRB is configured according to the AS configuration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fan to modify Nair in order to configure an SL-DRB according to an AS configuration of the remote UE for a unicast connection with a relay UE. One would have been motivated to do this, because providing such updates may help improve flexibility of such a system (Fan ¶¶ 3-4).

Re Claim 27, though of a different scope, the limitations of claim 27 are substantially similar or identical to those of claim 5, and is rejected under the same reasoning. 

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468